Citation Nr: 1420403	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-29 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 8, 1954, to August 22, 1954, from September 2, 1954, to October 30, 1954, from March 27, 1955, to July 23, 1955, from August 12, 1955, to August 28, 1955, on February 5, 1956, on April 8, 1956, from June 10, 1956, to June 24, 1956, from June 9, 1957, to June 23, 1957, from June 8, 1958, to June 22, 1958, from June 7, 1959, to June 21, 1959, from June 5, 1960, to June 19, 1960, and from June 11, 1961, to June 25, 1961.  The Veteran also served on active duty from October 1961 to July 1981.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In April 2013, the Veteran testified at a Travel Board hearing held at the local RO in Muskogee, Oklahoma, before the undersigned.  A transcript of the hearing is currently of record.

In June 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's current right shoulder disorder is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for a right shoulder disorder is not established.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2010 and July 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2010 letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, National Guard records, and post-service VA, Army, and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in September 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in April 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issue as entitlement to service connection for a right shoulder disorder.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans Affairs.  Id.  The VLJ noted the purpose of the hearing ("why you feel you're entitled to service connection").  Id.  The VLJ also stated the element of the claim that was lacking to substantiate the claim for benefits ("nexus, i.e., a relationship has been shown between your disability[y] and service.  And I understand you served on several periods of active duty training as well.  But in any event what we need to do is show that your claimed disability[y] ha[s] some sort of connection to your period of active duty training or service.").  Id. at 3.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 9-21.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its June 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remand included obtaining the Veteran's post-service Army and VA treatment records, which were obtained and associated with the claims file.  This also included scheduling the Veteran for a VA examination and medical opinion, which he had in September 2013.  Finally, the remand included readjudicating the claim, which was accomplished in the March 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a right shoulder disorder.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2002 & Supp. 2013).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  INACDUTRA includes duty required approximately two days a month.

To establish direct service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in September 2013, the Veteran was diagnosed with a rotator cuff tear of the right shoulder.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran contends that he injured his right shoulder while test firing a rifle in 1979, while on active duty and right before he was transferred to Germany.  The Veteran's STRs are silent for documentation of the disorder or injury.  The records reveal no complaints or treatment related to the Veteran's right shoulder.  The Veteran's active military service ended in July 1981.  

The first post-service relevant complaint related to the right shoulder is in an August 2003 private treatment record.  During this outpatient treatment visit, the Veteran complained of right shoulder pain following an injury three weeks ago, in which he jammed his right shoulder while stepping off a ramp.  He did not indicate that his right shoulder disorder had been present since his active military service.  Again, the Veteran's active duty ended in July 1981.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, regarding an indication that the claimed disorder is related to service, the Veteran submitted a February 2011 medical opinion from Dr. J.P., an Army physician, in which he answered in the affirmative that he reviewed the Veteran's STRs.  Dr. J.P. opined that the Veteran's initial irritation of the rotator cuff started during service.  Dr. J.P., however, provided no rationale for this opinion.  The Veteran also submitted a September 2011 medical opinion from a VA physician, Dr. J.A., in which he opined that it was as likely as not that the Veteran's right shoulder problem began as an injury sustained while the Veteran was on active duty.   Dr. J.A., however, similarly provided no rationale for this opinion.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992))).  

Accordingly, the Board remanded the claim so that the Veteran could be afforded a VA examination and medical opinion.  The Veteran was afforded a VA examination in September 2013.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current right shoulder disorder is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the STRs were reviewed and do not document any history of complaints, evaluation, or treatment of a right shoulder disorder.  There is no history recorded to indicate that a right shoulder injury occurred, nor does the exit physical of 1981 indicate that the Veteran complained of any shoulder problems.  The examiner indicated that it is notable that the Veteran gives a statement in the Hearing Transcript that he injured the right shoulder in 1979.  However, upon interview of the Veteran, the examiner reported that the Veteran does not remember when his shoulder pain began, and does not indicate that it was related to any injury during the time he was on active duty.  Therefore, the examiner found that there is an absence of a link or nexus between the Veteran's current right shoulder disorder and any type of right shoulder disorder in service.  The examiner stated that the opinions of Drs. J.A. and J.P. were considered in the development of this opinion; however, they do not change the examiner's opinion. The doctors developed an opinion based upon the Veteran's history alone, involving an incident that happened 32 years prior, and therefore is subject to distortion due to years lapsed.

The Board finds the negative evidence outweighs the positive evidence.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's right shoulder is not consistent with the type of injury he alleges that he sustained during his active military service, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the Veteran's treating physicians.  The Board is not persuaded by the treating physicians' opinions because they do not indicate that they were based on a review of actual evidence in the claims folder (STRs are negative), and particularly, there is no discussion of the intervening post-service August 2003 injury that the Veteran sustained and its relevance to the Veteran's current right shoulder disorder.  This lack of discussion of the post-service injury is noteworthy as it shows that the Veteran either did not report the incident or that the doctors did not consider a significant intervening trauma in their assessment of the cause of the Veteran's pain.  While the Veteran may be competent to report his history of symptoms, it appears that regarding these medical opinions, the Veteran's history was not accurately reflected.  Unfortunately, the Board cannot find the Veteran to be a reliable historian because his reports of the onset of his shoulder disability have been inconsistent.  In August 2003, he reported on an onset of problems associated with a recent shoulder injury.  At the hearing, he reported the onset as occurring in 1979.  At the VA exam, he provided a different history.  Thus, the record does not contain credible lay evidence of the onset of shoulder problems in service and ever since service.  Further, as described above, the treating physicians did not provide any rationale for their opinions.  As such, the Board finds the treating physicians' statements to be of low probative value.

In contrast, the VA examiner, who conducted the September 2013 VA examination and authored the accompanying report, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran's right shoulder.  The VA examiner's report of the Veteran's medical history and his clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the VA report is incomplete or insufficient in any way.  Thus, the Board finds that the evidence is not in equipoise.  As the evidence is not in equipoise, service connection for a right shoulder disorder is not warranted.  

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of right rotator cuff tear is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not for consideration.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his right shoulder during his active military service, which resulted in his current right shoulder disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right shoulder disorder to be credible since his STRs make no reference to a right shoulder injury or treatment, since the Veteran first complained of symptoms in August 2003, more than twenty years after his separation from the active duty, and since his statements concerning the circumstances surrounding his injury and his shoulder problems have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they have been inconsistent, and the medical evidence of record fails to show a right shoulder injury in service but instead shows right shoulder problems over two decades after his separation from active duty in 1981 following a post-service injury to the right shoulder in 2003.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right shoulder disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a right shoulder disorder is not warranted.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the left knee claim can be properly adjudicated.   

In June 2013, the Board remanded this claim, in pertinent part, for the AOJ to obtain and associate the Veteran's STRs from his claimed in-service hospitalization for his left knee at the Fort Jackson Post Hospital in South Carolina during a period of ACDUTRA from September 2, 1954, to October 30, 1954.  Upon remand, the AOJ made a request for the Veteran's Army Active Duty Inpatient Clinical Records.  The AOJ indicated that this request was made to the National Personnel Records Center (NPRC) but this is not indicated in the request.  The request is also regarding the Veteran's active duty period from November 1961 to July 1981, and does not direct that records be obtained from 1954.  Further, the AOJ noted that the request asked for Fort Jackson Post Hospital records; however, this is not documented in the records request.  The request also does not specifically ask for left knee records.  In response, in a February 2014 letter to the Veteran, the AOJ stated that NPRC responded in June 2013 and indicated that the Veteran's STRs were fire-related.  This June 25, 2013 NPRC response is not located in the claims file, and is not referenced in the March 2014 SSOC.  The Veteran's remaining STRs are of record, and the record does not suggest that the Veteran's STRs are fire-related.  A Formal Finding of Unavailability from the AOJ regarding these 1954 records is also not of record.  A remand by the Board confers on the Veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must therefore be remanded to ensure compliance with the Board's previous remand directives.  Upon remand, further attempts to obtain these STRs must be made.
  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC again and request a search of inpatient clinical records of the Post Hospital at Fort Jackson, South Carolina for the period September 1954 to October 1954 for treatment received by the Veteran for a left knee disorder.  NPRC's response must be documented in the claims file.  If the records are not available, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e), and a Formal Finding of Unavailability must be included in the claims file.

2.  After the above action has been completed, readjudicate the Veteran's left knee claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
TANYA A. SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


